DETAILED ACTION
Applicants’ arguments, filed 12 March 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Withdrawn Rejections
The previously applied new matter and indefiniteness rejections have been withdrawn in view of the claim amendments.


Claim Interpretation
Amount of Phosphatidylcholine: Claim 1 recites “wherein the essential phospholipids comprise more than 75% of (3-sn-phosphatidyl) choline.” As best understood by the examiner, this limitation requires that of the phospholipids present in the composition, more than 75% of the phospholipids are phosphatidylcholine. It is not understood to require that more than 75% of the composition as a whole is phosphatidylcholine.
Surfactant: Claim 3 excludes a surfactant. The examiner notes that the instant application and the prior art appear to have differing definitions for the term “surfactant.” This is because the instant application appears to take the position that phosphatidylcholine is not a surfactant. In contrast, some of the prior art references relied upon takes the position that phosphatidylcholine is a surfactant. See e.g. Friedman et al. (US Patent 5,744,155), column 3 lines 60-65. For the purposes of examination under prior art, the examiner will proceed with the understanding that phosphatidylcholine and lecithin are not surfactants.
Fatty Acid: For the purposes of examination under prior art, the term “Fatty acid” is understood to refer to both the free acid form of a fatty acid and the esterified form of a fatty acid. This determination is made in view of page 35 of the instant specification, in which the examples included medium chain triglycerides and safflower seed oil as the “simpler lipids.” These materials are understood to be esterified fatty acids; for example, medium chain triglycerides and triglyceride esters of fatty acids. As such, the term “Fatty acid” is understood to encompass esters of fatty acids as well as unesterified forms of fatty acids.
Additionally, the examiner notes that in view of the instant specification disclosing nanoparticles made from medium chain triglycerides, the term “Fatty acid” is understood to encompass both medium chain and long chain carboxylic acids and esters thereof. The examiner also notes that, to the extent that the claims require MCT oil, said MCT oil is understood to be a fatty acid.
Simple/Simpler Lipids: The examiner also notes that the term “simple lipids” or “simpler lipids” (which is recited in instant claim 10) appears to be exemplified on page 26, third paragraph of the instant specification and is therefore not indefinite.


Note Regarding Trade Names
The issue of the meaning of various trade names appears to be relevant with regard to the prosecution of the instant application. Various searches conducted by the examiner referred to materials of specific trade names. In order to properly identify some of the relevant trade names, the examiner cites Lipoid (www.lipoid.com/en/node/105, accessed 16 August 2019, 1 printed page). The relevant data is reproduced below.

    PNG
    media_image1.png
    687
    586
    media_image1.png
    Greyscale

Although the particular document relied upon here by the examiner appears to have been published after the effective filing date of the instant application, the document may nevertheless be useful in understanding the meaning of trade names provided in prior art publication. See MPEP 2124, which permits publications that do not antedate the filing date of the instant application to be used to show that characteristics of prior art products were known.
The examiner additionally understands that, in regard to phospholipid and lecithin trade names such as Lipoid and Phospholipon, the number succeeding said trade name 


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 10, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US Patent 5,744,155).

As to claim 1, the claim requires a nanosphere compositional structure. Friedman teaches submicron particles, as of Friedman, abstract. These appear to be spheres, as of Friedman, figures 1B, 1C, and 1D. As such, the submicron particles of Friedman in the shape of spheres are understood to be nanospheres.
As to claim 1, the claim requires encapsulated NSAIDs (non-steroidal anti-inflammatory drugs). Friedman teaches that the emulsion contains drugs, as of Friedman, column 4 lines 41-47. This teaching is understood to indicate that the composition of Friedman may encapsulate drugs. Friedman teaches non-steroidal anti-inflammatory drugs as of column 6 lines 18-22.
As to claim 1, the claim requires phospholipids which comprise more than 75% phosphatidylcholine. Friedman teaches the material known by the trade name “Lipoid E-80”, which is understood to comprise 80% phosphatidylcholine, as of Friedman, column 14 line 64.
As to claim 1, the claim requires fatty acids are selected from a group including medium chain triglycerides that are liquid at room temperature. Friedman teaches MCT (medium chain triglyceride) oil, as of Friedman, column 10 lines 20-25. The term “oil” is understood to indicate that the composition is liquid at room temperature.
As to claim 1, the claim requires solvents. Friedman teaches an aqueous continuous phase, as of Friedman, abstract. This aqueous continuous phase comprises water, which is understood to read on the required solvent.
prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 1, the claim appears to require all of the claimed ingredients, but not in the same embodiment. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
As to claim 3, as best understood by the examiner, Friedman appears to consider phosphatidylcholine (also referred to as lecithin) to be a surfactant, as of 
As to claim 4, this is an independent claim which appears to recite essentially the same subject matter as claim 1 except it is a method claim drawn to administering a composition to a mammal, wherein that composition appears to have the same structure as that in claim 1. The composition of Friedman is understood to be used for drug delivery, as of Friedman, column 1 lines 5-10. Friedman teaches administration to humans and mammals as of column 2 lines 55-60.
As to claim 5, Friedman teaches sublingual delivery to the mucus membrane, as of Friedman, column 1 lines 5-10. 
As to claim 6, Friedman teaches buccal delivery to the mucus membrane, as of Friedman, column 1 lines 5-10.
As to claim 7, Friedman teaches ocular delivery, as of Friedman, column 13 lines 15-30.
As to claim 10, this is an independent claim is drawn to a method of treating a patient in need of anti-inflammation therapy. The material with which such a patient is being treated appears to have essentially the same structure as that required by claims 1 and 4. As such, the skilled artisan would have been motivated to have treated a 
As to claim 13, this claim appears to have essentially the same scope as claim 1, with the exception that the claim recites a nanoparticle structure rather than a nanosphere. The composition of Friedman, which comprises submicron particles, is understood to have a nanoparticle structure as required by the claim.
As to claim 15, this claim is rejected for essentially the same reason that claim 3 is rejected.
As to claim 16, Friedman teaches sublingual delivery to the mucus membrane, as of Friedman, column 1 lines 5-10. 
As to claim 17, Friedman teaches buccal delivery to the mucus membrane, as of Friedman, column 1 lines 5-10.


Claims 1, 4, 8, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US Patent 6,004,566).
Friedman et al. (US Patent 6,004,566) (hereafter referred to as Schwartz after the second inventor) is drawn to a submicron oil sphere for topical and transdermal delivery, as of Schwartz, title and abstract. 
As to the required nanosphere and/or nanoparticles, Schwartz teaches submicron oil spheres, as of Schwartz, title and abstract.
As to the required NSAIDs (non-steroidal anti-inflammatory drugs) of claim 1, Schwartz teaches this as of column 7 lines 1-2. The particles appear to contain a drug, 
As to claim 1, the claim requires phospholipids. Schwartz teaches lecithin, as of column 8 lines 25-27. Lecithin is understood to comprise primarily phosphatidylcholine and is therefore a phospholipid.
As to claim 1, the claim requires fatty selected from a group including medium chain triglycerides that are liquid at room temperature. Schwartz teaches MCT oil (medium chain triglyceride oil), as of Schwartz, column 8 lines 23-28. MCT oil is understood to comprise fatty acids which are liquid at room temperature.
As to claim 1, the claim requires solvents. The composition of Schwartz is present in an aqueous suspension, and said water reads on the required solvent.
As to claim 1, the claim requires a particle size in the range of 50 nm to 150 nm. Schwartz teaches a particle size of 100 nm to 300 nm, as of column 6 lines 60-65. Elsewhere in the reference, Schwartz teaches a 127 nm particle size, as of column 14, Example 27, lines 1-7. The particle size of 127 nm is within the claimed range.
As to claim 1, the claim requires that the phospholipids comprises more than 75% phosphatidylcholine. Schwartz teaches Lipoid E-80, as of column 5 line 30. This is understood to comprise 80% phosphatidylcholine. This is understood to meet the requirement of claim 1 that the phospholipids comprise more than 75% phosphatidylcholine.
As to claim 1, Schwartz teaches all of the required ingredients, but not in the same embodiment. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from 
As to claim 4, this is an independent claim which appears to recite essentially the same subject matter as claim 1 except it is a method claim drawn to administering a composition to a mammal, wherein that composition appears to have the same structure as that in claim 1. The composition of Schwartz is understood to be used for drug delivery, as of Schwartz, abstract. Schwartz teaches treatment of human volunteers and guinea pigs, as of Schwartz, column 8 lines 5-20.
As to claim 8, Schwartz teaches transdermal delivery, as of the title of the reference. As such, this is understood to teach delivery across dermal and epidermal barriers.
As to claim 10, this is an independent claim is drawn to a method of treating a patient in need of anti-inflammation therapy. The material with which such a patient is being treated appears to have essentially the same structure as that required by claims 1 and 4. As such, the skilled artisan would have been motivated to have treated a 
As to claim 13, this claim appears to have essentially the same scope as claim 1, with the exception that the claim recites a nanoparticle structure rather than a nanosphere. The composition of Schwartz, which comprises submicron particles, is understood to have a nanoparticle structure as required by the claim.


Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US Patent 5,744,155) in view of Mehnert et al. (Advanced Drug Delivery Reviews, Vol. 47, 2001, pages 165-196).
Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US Patent 6,004,566) in view of Mehnert et al. (Advanced Drug Delivery Reviews, Vol. 47, 2001, pages 165-196).
Friedman is drawn to a submicron particle comprising an oil sphere coated with phosphatidylcholine which is used to deliver drugs including anti-inflammatory drugs. See the rejection above over Friedman by itself. Schwartz is drawn to a drug delivery particle with a similar structure to that of Friedman; see the rejection above over Schwartz by itself.
Friedman and Schwartz differ from the claimed invention because, although these references include phospholipids comprising phosphatidylcholine, the source of the phospholipids appears to comprise less than 85% phosphatidylcholine. For 
Mehnert et al. (hereafter referred to as Mehnert) is a review article drawn to solid lipid nanoparticles, as of Mehnert, page 165, title and abstract. Mehnert teaches particles sized in the range of 100-200 nm in one embodiment, as of Mehnert, page 170, left column, section 3.2.1, end of last paragraph in section. Mehnert teaches various ingredients in solid lipid nanoparticles and their uses, as of Mehnert, page 169, Table 1, reproduced below.

    PNG
    media_image2.png
    856
    697
    media_image2.png
    Greyscale


It would have been prima facie obvious for one of ordinary skill in the art to have substituted Lipoid S 100, as of Mehnert, in place of Lipoid E-80 of Friedman or Schwartz. Friedman and Schwartz teach lecithins, which are taught for use as surfactants, as of Friedman, column 3 lines 60-65. Mehnert teaches that both Lipoid E-80 and Lipoid S 100 as emuslifiers, as of the above-reproduced table, wherein the term “emulsifier” and “surfactant” are understood to have essentially the same meaning. As such, the skilled artisan would have been motivated to have substituted Lipoid S 100 of Mehnert in place of Lipoid E-80 of Friedman or Schwartz in order to have predictably acted as a surfactant in the composition of Friedman or Schwartz with a reasonable expectation of success. The simple substitution of one known element (Lipoid S 100) in place of another (Lipoid E-80) in order to achieve predictable results (action as a surfactant/emulsifier in a lipid nanoparticle) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
The examiner further notes that Friedman and Schwartz are drawn to a liquid lipid particle whereas Mehnert is drawn to a solid lipid particle. Nevertheless, it still would have been prima facie obvious for the skilled artisan to have combined the teachings of these references. This is because both solid and liquid lipid particles need a layer of surfactant, emulsifier, or phospholipid in order to disperse in an aqueous environment. As such, the issues surrounding both solid lipid particles and liquid lipid particles needing a phospholipid layer in order to disperse in an aqueous environment are relevant in regard to both solid lipids and liquid lipids.


Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US Patent 5,744,155) in view of Bondi et al. (Methods in Enzymology, Vol. 508, 2012, pages 229-251).
Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US Patent 6,004,566) in view of Bondi et al. (Methods in Enzymology, Vol. 508, 2012, pages 229-251).
Friedman is drawn to a submicron particle comprising an oil sphere coated with phosphatidylcholine which is used to deliver drugs including anti-inflammatory drugs. See the rejection above over Friedman by itself. Schwartz is drawn to similar subject matter, except for topical use instead of other routes of administration. See the rejection above over Schwartz by itself.
Neither Friedman nor Schwartz teach delivery to the central nervous system (i.e. delivery in a manner that the blood-brain barrier is bypassed).
Bondi et al. (hereafter referred to as Bondi) is drawn to lipid nanoparticles for drug delivery to the brain, as of Bondi, pages 229-230, title and abstract. Bondi teaches delivery of anti-inflammatory substances, as of Bondi, page 238, bottom paragraph and page 240, bottom paragraph. Administration appears to be via the intraperitoneal route, as of Bondi, page 237, second line below figure.
It would have been prima facie obvious for one of ordinary skill in the art to have administered the composition of Friedman or Schwartz to reach the brain and central nervous system, as taught by Bondi. Bondi is drawn to lipid nanoparticles administered 
As to claims 11 and 12, this claims not only recite the treatment of inflammation in the central nervous system, but also recite that side effects are reduced, including gastrointestinal tract side effects as recited in claim 11. The skilled artisan would have expected that the intraperitoneal administration of Bondi and the other non-oral routes of administration taught by Friedman and discussed in the above rejections of claims 5-7 would have bypassed the gastrointestinal tract. Therefore, these routes of administration would have resulted in less side effects as compared with oral administration.
As to claim 9, Bondi teaches that intranasal drug delivery is used for brain targeting, as of Bondi, page 251, title of cited reference titled “Vyas, T. K., Shahiwala, A., Marathe, S., and Misra, A. (2006). Intranasal drug delivery for brain targeting. Curr. Drug Deliv. 2, 299–309.” As the title of this reference is part of the teachings of Bondi, it is understood to provide motivation for the skilled artisan to have delivered a drug intranasally to achieve brain targeting.


Response to Arguments
Applicant has presented arguments regarding the previously applied rejections, as of applicant’s response on 12 March 2021 (hereafter referred to as applicant’s response). These arguments will be addressed below.
In applicant’s response, page 6, applicant takes the following position.

Friedman teaches emulsions that contain drugs. There is no teaching of a stable nanoparticle structure that encapsulates NSAIDS. The presently claimed nanosphere compositional structure is distinct from nano emulsions. Nanoemulsions are kinetically stable emulsion systems in which the oil droplets containing the hydrophobic drug are stabilized by a thin layer of emulsifier dispersed throughout the aqueous continuous phase. It is basically an oil and water droplet. This is distinct and fails to teach the presently claimed nanospheres.

Applicant’s argument that the instantly claimed invention is distinct from a nano emulsion is not persuasive. Nothing in the instant claims excludes an emulsion. Additionally, the examiner takes the position that it appears that various examples in the instant specification are drawn to emulsions. In support of this position, the examiner cites the instant specification page 35, relevant text reproduced below.

    PNG
    media_image3.png
    231
    708
    media_image3.png
    Greyscale


With regard to applicant’s argument that Friedman allegedly fails to encapsulation a NSAID, this is not persuasive. Friedman teaches that the emulsion contains drugs, as of Friedman, column 4 lines 41-47. This teaching is understood to indicate that the composition of Friedman may encapsulate drugs. Friedman teaches non-steroidal anti-inflammatory drugs as of column 6 lines 18-22.


Additional Cited Art
Huang Reference: The instant claims have been amended to recited safflower seed oil or sunflower oil as alternatives to medium chain triglyceride oil. As relevant prior art in this regard, the examiner cites Huang (US 2015/0231070 A1). Huang is drawn to a nanoemulsion for drug delivery. Huang teaches safflower seed oil, sunflower oil, and MCT (medium chain triglyceride) oil as alternatives as oils used to form an emulsion, as of Huang, paragraphs 0047-0048. The examiner notes that Huang was effectively filed on 14 February 2014 in view of its priority claim to provisional application 61/939,965; as such, Huang has been effectively filed earlier than the effective filing date of the instant application and is prior art under AIA  35 U.S.C. 102(a)(2).
en arguendo, the instant claims were to be amended to be drawn to safflower seed oil or sunflower oil and to exclude medium chain triglyceride oil, the examiner has cited Huang to note that these two oils have been taught by the prior art as alternatives to medium chain triglyceride oil.
Ganjly Reference: The examiner also notes Ganjly (https://www.ganjly.com/dr-richard-kaufman-interview-chief-science-officer-of-nanosphere-health-sciences/ accessed 16 March 2021, 6 printed pages). This appears to be an interview with the inventor which was published after the effective filing date of the instant application. While Ganjly is not prior art, various teachings there could potentially be relevant for the prosecution of the instant application. The examiner notes that although it is not clear to the examiner when the Ganjly document was originally published, it appears to be in 2015 or later. This determination is made in view of Ganjly, page 2, 6th paragraph, which teaches “2015” as it is in the past. As such, Ganjly appears to have been published after the earliest effective filing date of the instant application of 15 December 2014. The PTO-892 entry for this reference lists Ganjly as being published on 16 March 2021, which is the date at which the reference was accessed by the examiner on the internet.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612